 1 JAMES T. HANNINK (131747)
   jhannink@sdlaw.com
 2 ZACH P. DOSTART (255071)
   zdostart@sdlaw.com
 3 DOSTART HANNINK & COVENEY LLP
   4180 La Jolla Village Drive, Suite 530
 4 La Jolla, California 92037-1474
   Tel: 858-623-4200
 5 Fax: 858-623-4299
 6 Attorneys for Plaintiff
 7 THEONA ZHORDANIA (254428)
   tzhordania@sheppardmullin.com
 8 SHEPPARD MULLIN RICHTER & HAMPTON LLP
   333 South Hope Street, 43rd Floor
 9 Los Angeles, CA 90071-1422
   Tel: (213) 620-1780
10 Fax: (213) 620-1398
11 MARC J. FELDMAN (144830)
   mfeldman@sheppardmullin.com
12 SHEPPARD MULLIN RICHTER & HAMPTON LLP
   501 West Broadway, 19th Floor
13 San Diego, CA 92101
   Tel: (619) 338-6500
14 Fax: (619) 234-3815
15 Attorneys for Defendant
16
17                              UNITED STATES DISTRICT COURT
18                              EASTERN DISTRICT OF CALIFORNIA
19
20 LUIS CABRALES, on behalf of himself and all   CASE NO. 14-CV-01138-MCE-JLT
   others similarly situated,
21                                               STIPULATION AND ORDER
                   Plaintiff,                    REGARDING CY PRES RECIPIENT
22
   vs.
23
   CASTLE & COOKE MORTGAGE, LLC, a
24 Delaware limited liability company,
25                 Defendant.
26
27
28

     STIPULATION AND [PROPOSED] ORDER REGARDING                Case No. 14-CV-01138-MCE-JLT
     CY PRES RECIPIENT
 1                                                STIPULATION
 2          Plaintiff Luis Cabrales and defendant Castle & Cooke Mortgage, LLC (collectively, the
 3 “Parties”), by their respective counsel, request that the Court enter an order approving the Parties
 4 choice of a cy pres recipient and to approve the distribution of the cy pres payment to the approved
 5 recipient. In support of this request, the Parties state as follows:
 6          WHEREAS, on March 17, 2016, the Parties entered into a Settlement Agreement (Dkt. No.
 7 44-3);
 8          WHEREAS, on July 15, 2016, the Court preliminarily approved the class action settlement
 9 (Dkt. Nos. 46 & 47);
10          WHEREAS, on February 10, 2017, the Court entered the order granting final approval of
11 the class action settlement and entered judgment (Dkt. Nos. 51-53);

12          WHEREAS the Parties have been advised by the Claims Administrator (CPT Group, Inc.)
13 that, pursuant to Section IV.C of the Settlement Agreement (Dkt. No. 44-3), it is ready to distribute
14 a payment in the amount of $102,943.43 to a cy pres recipient, as the remaining funds from the
15 Settlement Amount by reason of uncashed settlement checks or otherwise (“Cy Pres Payment”);
16          WHEREAS, also pursuant to Section IV.C of the Settlement Agreement, the Parties are to
17 propose a cy pres recipient which is then to be approved by the Court; and
18          WHEREAS a cy pres recipient has not yet been chosen;
19          NOW, THEREFORE, IT IS HEREBY STIPULATED, subject to Court approval, that:
20          1.      The Parties agree that Consumer Federation of California should be the cy pres
21 recipient; and
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                                       1
     STIPULATION AND [PROPOSED] ORDER REGARDING                           Case No. 14-CV-01138-MCE-JLT
     CY PRES RECIPIENT
 1          2.     The Parties agree that the Claims Administrator should distribute the Cy Pres
 2 Payment to Consumer Federation of California as the cy pres recipient.
 3          IT IS SO STIPULATED.
 4 DATED: November 18, 2019                   DOSTART HANNINK & COVENEY LLP

 5
 6                                            /s/ Zach P. Dostart
                                              ZACH P. DOSTART
 7                                            Attorneys for Plaintiff

 8
     DATED: November 18, 2019                 SHEPPARD MULLIN RICHTER & HAMPTON LLP
 9
10                                            /s/ Theona Zhordania (as authorized on 11/18/2019)
11                                            THEONA ZHORDANIA
                                              Attorneys for Defendant
12
13
14                                                      ORDER

15          The Court, having read and considered the Stipulation Regarding Cy Pres Recipient, and

16 finding good cause, hereby orders as follows:
17          1.     The Court approves Consumer Federation of California as the cy pres recipient; and

18          2.     The Claims Administrator is ordered to distribute the Cy Pres Payment to Consumer

19 Federation of California as the cy pres recipient.
20          IT IS SO ORDERED.

21 Dated: November 25, 2019
22
23
24
25
26
27
28
                                                        2
     STIPULATION AND ORDER REGARDING                                    Case No. 14-CV-01138-MCE-JLT
     CY PRES RECIPIENT
